The plaintiffs instituted this action to recover a judgment for $164.70. They alleged that Mrs. Sherrill was the owner of a Star sedan which had been damaged by the wrongful and negligent conduct of the defendant's son; that the defendant had authorized her to have the car repaired by the D. 
S. Motor Company at his expense; that the repairs were made and that the cost was the amount sued for. The defendant denied the alleged agreement and contended that he was not liable for the negligence of his son (who was twenty-three years of age) in driving a car owned by a third party. On the trial there was evidence tending to show that his son had been charged in the city court with reckless driving and that upon the defendant's agreement to pay the damage the judgment against the son was suspended. It is argued that such an agreement should not be enforced because it is contrary to public policy. Respess v. Spinning Co., 191 N.C. 809. The defendant, however, expressly denied that he had made any agreement in consideration of a suspended judgment. This question was not presented to the jury, the issues which were answered against the defendant being whether he had agreed to pay for the repairs, and if so the amount he was due. We find
No error.